Mr. Chief Justice Clarity delivered the opinion of the court: Now on this 9th day of September, A. D. 1930, being one of the regular days of the September session of this court, comes Oscar E. Carlstrom, Attorney General of the State of Illinois, and moves the dismissal of this case as being controlled by the decisions of this court heretofore rendered in the cases of Moline Plow Company v. The State of Illinois, and George P. Ide & Company, Inc. v. The State of Illinois. And it appearing to the court that the attorney for the claimant herein consents to such a motion and to such dismissal as being controlled by said cases, it is therefore ordered, adjudged and decreed that the case be dismissed and the award disallowed.